Puerto Rico, Diciembre diez y ocho de mil novecientos uno. — Visto el presente recurso gubernativo interpuesto por el abogado Don Francisco Parra Capó á nombre de Don Manuel V. Domenech y Ferrer contra negativa del Regis-trador de la Propiedad de Aguadilla á inscribir la escritura de venta de una casa. — Resultando: Que por escritura pública otorgada en la Ciudad de Ponce ante el Notario de la misma Don Rafael León, en veinte y seis de Septiembre de mil novecientos, Don R. Ulpiano Colóm y Ferrer, como apoderado general de Don Juan M® Domenech y Anazagasti, vendió á Don Manuel V. Domenech y Ferrer, en precio y ' cantidad de tres mil quinientos dollars, que confesó recibidos, una casa sita en la calle Principal de la Villa de Aguadilla, llamada del Comercio, marcada con el número 15, de manipostería y dos pisos, que correspondía á su poderdante por legado que de ella le hiciera Doña Carmen Hernández de Sus en el testamento cerrado que otorgara en la propia Villa de Aguadilla, el seis de Junio de mil ochocientos noventa y nueve, y que obraba protocolizado en la Notaría de la misma, y al propio tiempo y como apoderado del *283mismo Don Juan M> Domenech y Anazagasti y de Don Juan Nepomuceno y Don Manuel Ma de iguales apellidos, como herederos instituidos en el testamento de la Doña Carmen Hernández, cedió y traspasó á favor de Javier Mariani y Palmieri todos los derechos y acciones que pudie-ran corresponder á sus poderdantes sobre los bienes que constituían la herencia de la expresada señora, en. precio y cantidad de dos mil quinientos dollars, que también confesó recibidos el otorgante Don Ulpiano Colom. — Resultando: Que presentada esta escritura en el Registro de la Propiedad de Aguadilla para la inscripción de la casa vendida á favor del comprador Don Manuel Y. Domenech y Ferrer, la denegó el Registrador según nota puesta al pie de la citada escritura, que transcrita literalmente dice así: “No admi-tida la inscripción del documento que precede por observarse el defecto insubsanable de no ser inscribible la finca que se enajena, á nombre del trasmitente Don Juan Ma Domenech, que la adquirió en concepto de legado de Doña Carmen Hernández de Sus, sin que conste previamente la entrega ó tradición que debe hacer el albacea ó heredero, no pudiendo el legatario ocupar por su propia autoridad la cosa legada y por tanto disponer de ella, según las prescripciones de la Ley Hipotecaria (Resolución cuatro Febrero mil ochocientos ochenta) y del Código Civil (artículos 885, 1,025 y 1,027); resultando, además, del Registro, que Doña Dolores Rola tiene entabladas diligencias judiciales en cobro de 5,300 pesos, ó sean 3,180 dollars, que es en deberle la causante Doña Carmen Hernández, y en las que se embargó preven-tivamente, entre otras fincas, la que refiere este título, y si bien dicho embargo ha sido cancelado, esta cancelación fué ordenada en el incidente ó pieza separada de “oposición al embargo preventivo,” y no en los autos principales; y no siendo inscribible á nombre del vendedor, no lo es tampoco á nom-bre del comprador Don Manuel Y. Domenech y Ferrer.”— Resultando: Que notificada al presentante de la escritura la precedente nota, se otorgó por Don Manuel V. Domenech *284y Ferrer, Don Javier Mariani y Palmieri y Don R. Ulpiano Colom y Ferrer, como apoderado este último de Don Juan MJ Domenech y Anazagasti, un acta notarial con fecha veinte y ocho de Agosto del año próximo pasado, en la misma Ciudad de Ponce y ante el Notario Don Rafael Toro Vendrell, como sustituto del de la misma clase Don Francisco Parra y Capó, por la que, con objeto de subsanar el defecto consignado por el Registrador en la nota denegatoria de la inscripción de la escritura de venta de la casa, decla-raron que desde la muerte de la testatora Doña Carmen Hernández de • Sus, habían hecho sus herederos entrega de la casa legada al legatario y heredero Don Juan Dome-nech y Anazagasti; que éste, en uso de sus facultades como propietario de dicha finca, la había vendido al compare-ciente Don Manuel V. Domenech, y que subrogado el otorgante Don Javier Mariani en todos los derechos y acciones correspondientes á los herederos de Doña Carmen Hernández de Sus, ratificaba y confirmaba el hecho expre-sado de la entrega al legatario Don Juan M* Domenech y Anazagasti de la casa expresada, queriendo se hiciera así constar en el Registro de la Propiedad á los efectos corres-pondientes, y ratificando asimismo los otorgantes la escri-tura de venta de la citada casa de fecha veinte y seis de Septiembre del año anterior, la que quedaba adicionada por la expresada acta notarial. — Resultando : Que presentado testimonio de dicha acta notarial al Registro de la Propiedad, en unión del testamento de Doña Carmen Hernández de Sus, y de una certificación del acta de defunción de di'cha señora, para la inscripción de la escritura de venta de la casa expresada, la denegó por segunda vez el Registrador de la Propiedad, según la nota puesta al pie de la propia escri-tura que, copiada literalmente, dice así: “ Presentados nue-vamente los documentos que motivaron la nota denegatoria anterior en unión de la escritura — entonces no presentada— número 114 de veinte y ocho de Agosto último otorgada ante el Notario Don Rafael Toro Vendrell, sustituto de su compa-*285ñero Don Francisco Parra Capó, en la Ciudad de Ponce, no se admite tampoco su inscripción por los motivos que expresa la referida nota anterior y cuyos defectos no subsana la nueva escritura ahora presentada, no habiendo intervenido en dicha entrega del legado el albacea testamentario Don Vicente Viñas Martínez, no constando, además, que haya sido liquidado el caudal y por tanto satisfechos los créditos en su contra cuyo pago tiene prelación al de los legados, siendo este requisito indispensable y, por tanto, insubsanable este defecto, no procediendo su anotación preventiva.” — Resul-tando : Del testamento de Doña Carmen Hernández de Sus, que por la cláusula 5a declaró entre los bienes de su propiedad una casa de mampostería, de altos y bajos, situada en la calle del Comercio, de la Villa de Aguadilla, la misma que legó por la cláusula 7a á Don Juan Ma Dome-nech y Anazagasti; por la 8a instituyó por sus tínicos y universales herederos del remanente de sus bienes, después de satisfechos los legados al Don Juan M?, Don Juan Nepomuceno y Don Manuel M? Domenech y Anazagasti; por la 9a nombró de albacea y contador partidor para cumplir cuanto dejaba dispuesto en su dicho testamento á Don Vicente Viñas y Martínez, con prórroga del término legal del albaceazgo á todo el que necesitare; y por la 10a prohibió toda intervención judicial en el arreglo de su testamentaría, bajo la pena de que el que de los par-tícipes de su herencia la solicitase, perdería su derecho y su porción acrecería á los demás herederos instituidos.— Resultando: Que no conforme el presentante de dichos do-cumentos con la negativa del Registrador, los elevó éste con su informe para la resolución correspondiente á este Tribunal Supremo, en unión de dos escritos que le presentaran el albacea Don Vicente Viñas y Martínez y Don Luis Obergh Omedes, como apoderado de Doña Etelvina Majens que se dice acreedora de la difunta Doña Carmen Hernández, opo-niéndose á la inscripción y venta de la casa legada mientras no estuvieran pagadas las deudas de la testadora; y compa-*286reciendo también por escrito ante este Tribunal el Abogado Don Francisco Parra y Capó, á nombre de Don Manuel Y. Domenech y Ferrer, impugnando la nota del Registrador, y pidiendo se revoque y se le mande inscribir la escritura, con las costas. — Visto: Siendo Ponente el Presidente del Tribunal Don José S. Quiñones y Caro. — Considerando : Que con la presentación en el Registro de la Propiedad de Agua-dilla del acta notarial otorgada en veinte y ocho de Agosto del año próximo pasado por Don Javier Mariani y Palmieri como cesionario de los herederos de la difunta Doña Carmen Hernández de Sus, ha debido estimarse subsanado el defecto que impedía la inscripción de la escritura de venta de la casa de que se trata en el presente recurso, toda vez que de dicho documento consta que la casa en cuestión fué entre-gada por los herederos instituidos en el testamento de Doña Carmen Hernández al legatario Don Juan M? Domenech, no siendo también necesaria la conformidad del albacea, como lo exige el Registrador en su segunda nota, rectifican-do lo que sobre este particular había consignado en la primera, puesto que, con arreglo al artículo 885 del Código Civil, tampoco se exige que la entrega del legado se verifi-que por el heredero y el albacea conjuntamente, sino por cualquiera de los dos indistintamente. — Considerando: En cuanto al 2? motivo en que se funda la negativa del Regis-trador, que tampoco es de estimarse, toda vez que, acredi-tada como está la entrega de la casa legada al legatario Don Juan M? Domenech desde la muerte de la testadora Doña Carmen Hernández, y no constando que esté intervenida judicialmente la testamentaría de dicha señora, no hay razón que impida la inscripción de dicho inmueble en el Registro de la Propiedad á favor del legatario, que adquirió su do-minio desde la muerte de la testadora; sin perjuicio de las acciones que pueden competir á los. acreedores de la testa?-mentaría para hacer efectivos sus créditos sobre los bienes de la herencia, y de los cuales deberán hacer uso ante los Tribunales de Justicia y en la forma correspondiente. — Consi-*287derando: En cuanto á los artículos 1,025 y 1,027 del Códi-go Civil, que también cita el Registrador en su nota, que son aplicables al presente recurso, tanto porque en el caso de que se trata, el legado ba sido ya pagado por los herederos con la entrega al legatario de la casa legada, cuanto porque los preceptos que dichos artículos contienen, sólo son aplica-bles cuando los herederos han aceptado la herencia á benefi-cio de inventario, ó reservándose el derecho de deliberar sobre la aceptación ó repudiación de la misma, en ninguno de cuyos casos consta que se encuentre la herencia de Doña Carmen Hernández. — Considerando: Que no es de esti-marse como temeraria la negativa del Registrador á inscribir la escritura de que se trata. — Vistas las disposiciones legales citadas. — Se revoca la nota denegatoria puesta por el Regis-trador de la Propiedad de Aguadilla al pie de la escritura de venta á que se refiere el presente recurso, y se declara que procede inscribirla en el Registro de la Propiedad en la forma correspondiente, sin especial condenación de costas. —Y con devolución de los documentos presentados, remí-tase al citado Registrador copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y el de los interesados y á los demás efectos procedentes. — Así lo proveyeron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José Figue-ras. — James H. McLeary. — E. de J López Gaztambide, Secretario.